Financial Statements American Republic Variable Annuity Account Year Ended December 31, 2011 With Report of Independent Registered Public Accounting Firm [Ernst & Young LLP] American Republic Variable Annuity Account Financial Statements Year Ended December 31, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 4 Statements of Changes in Net Assets 6 Notes to Financial Statements 9 [Ernst & Young LLP] Report of Independent Registered Public Accounting Firm The Board of Directors and Contract Owners American Republic Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of American Republic Variable Annuity Account (the Account), comprised of the Money Market, Intermediate Bond, Growth, Growth and Income, International Growth, and Balanced Wealth Strategy Divisions, as of December 31, 2011, and the related statements of operations for the year then ended, and changes in net assets for each of the two years in the period then ended. These financial statements are the responsibility of the Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2011, by correspondence with the mutual funds’ transfer agent. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the divisions constituting the American Republic Variable Annuity Account at December 31, 2011, and the results of their operations for the year then ended and the changes in their net assets for each of the two years in the period then ended, in conformity with U.S. generally accepted accounting principles. /s/Ernst & Young LLP Des Moines, IA April 20, 2012 American Republic Variable Annuity Account Statement of Assets and Liabilities December 31, 2011 Money Intermediate Market Bond Growth Division Division Division Assets Investments in shares of mutual funds, at fair value Total assets Liabilities – – – Net assets Net assets Accumulation units Contracts in annuitization period Total net assets Investments in shares of mutual funds, at cost Shares of mutual fund owned Accumulation units outstanding Accumulation unit value Annuitized units outstanding Annuitized unit value American Republic Variable Annuity Account Statements of Assets and Liabilities (continued) December 31, 2011 Balanced Growth and International Wealth Income Growth Strategy Division Division Division Assets Investments in shares of mutual funds, at fair value Total assets Liabilities – – – Net assets Net assets Accumulation units Contracts in annuitization period Total net assets Investments in shares of mutual funds, at cost Shares of mutual fund owned Accumulation units outstanding Accumulation unit value Annuitized units outstanding Annuitized unit value See accompanying notes. American Republic Variable Annuity Account Statements of Operations Year Ended December 31, 2011 Money Intermediate Market Bond Growth Division Division Division Net investment income (loss) Income: Dividends $7 $– Expenses: Mortality and expense risk charge Net investment income (loss) Realized gain (loss) on investments: Realized gain (loss) on sale of fund shares – Realized gain distributions – – Net realized gain (loss) on investments – Change in unrealized appreciation (depreciation) of investments – Increase (decrease) in net assets from operations See accompanying notes. American Republic Variable Annuity Account Statements of Operations (continued) Year Ended December 31, 2011 Balanced Growth and International Wealth Income Growth Strategy Division Division Division Net investment income (loss) Income: Dividends Expenses: Mortality and expense risk charge Net investment income (loss) Realized gain (loss) on investments: Realized gain (loss) on sale of fund shares Realized gain distributions – – – Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments Increase (decrease) in net assets from operations See accompanying notes. American Republic Variable Annuity Account Statements of Changes in Net Assets Money Market Intermediate Division Bond Division Year Ended December 31 Year Ended December 31 Increase (decrease) in net assets from operations: Net investment income (loss) Net realized gain (loss) on investments – – Change in unrealized appreciation (depreciation) of investments – – Increase (decrease) in net assets from operations Contract transactions: Administrative charges Contract distributions and terminations Transfer payments from (to) other divisions – Actuarial adjustment in reserves for currently payable annuity contracts Increase (decrease) in net assets from contract transactions Total (decrease) increase in net assets Net assets at beginning of year Net assets at end of year See accompanying notes. American Republic Variable Annuity Account Statements of Changes in Net Assets (continued) Growth and Growth Division Income Division Year Ended December 31 Year Ended December 31 Increase (decrease) in net assets from operations: Net investment income (loss) Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments Increase (decrease) in net assets from operations Contract transactions: Administrative charges Contract distributions and terminations Transfer payments from (to) other divisions – – Actuarial adjustment in reserves for currently payable annuity contracts Increase (decrease) in net assets from contract transactions Total (decrease) increase in net assets Net assets at beginning of year Net assets at end of year See accompanying notes. American Republic Variable Annuity Account Statements of Changes in Net Assets (continued) International Balanced Wealth Growth Division Strategy Division Year Ended December 31 Year Ended December 31 Increase (decrease) in net assets from operations: Net investment income (loss) Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments Increase (decrease) in net assets from operations Contract transactions: Administrative charges Contract distributions and terminations Transfer payments from (to) other divisions – Actuarial adjustment in reserves for currently payable annuity contracts Increase (decrease) in net assets from contract transactions Total (decrease) increase in net assets Net assets at beginning of year Net assets at end of year See accompanying notes. American Republic Variable Annuity Account Notes to Financial Statements December 31, 2011 1. Organization and Significant Accounting Policies Organization American Republic Variable Annuity Account (the Account), a unit investment trust registered under the Investment Company Act of 1940, as amended, was established by American Republic Insurance Company (the Company) and exists in accordance with the rules and regulations of the Insurance Division, Department of Commerce, of the State of Iowa. The Account is a funding vehicle for individual variable annuity contracts issued by the Company. At the direction of eligible contract owners, the Account invests in six investment divisions which, in turn, own shares of the following portfolios of the AllianceBernstein Variable Products Series Fund, Inc. (Alliance), an open-end registered investment company (mutual fund) at December 31, 2011: Division Invests Exclusively in Shares of Money Market Money Market Portfolio Intermediate Bond Intermediate Bond Portfolio Growth Growth Portfolio Growth and Income Growth and Income Portfolio International Growth International Growth Portfolio Balanced Wealth Strategy Balanced Wealth Strategy Portfolio American Republic Variable Annuity Account Notes to Financial Statements (continued) 1. Organization and Significant Accounting Policies (continued) Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the Company’s other assets and liabilities. The portion of the Account’s assets applicable to the variable annuity contracts is not chargeable with liabilities arising out of any other business the Company may conduct. The Company has elected to terminate sales efforts of variable annuities. As a result, the Account is no longer available to new contract owners. Existing contract owners may continue to allocate transfers into the Account. Investments Investments are stated at the closing net asset values per share of each of the respective portfolios, which value their investment securities at fair value based on quoted market price. The average cost method is used to determine realized gains and losses and unrealized appreciation or depreciation on investments. Investment transactions are accounted for on the trade date. Dividends and realized capital gain distributions are taken into income on an accrual basis as of the ex-dividend date and are automatically reinvested in additional shares of the underlying mutual fund. Annuity Reserves Net assets allocated to contracts in the annuitization (payout) period are computed according to the Individual Annuity Valuation 1983 Table using an assumed interest rate of 4.0%. The mortality risk is fully borne by the Company and may result in additional amounts being transferred into the Account by the Company to cover greater longevity of annuitants than expected. Conversely, if amounts allocated exceed amounts required, transfers may be made to the Company. Use of Estimates The preparation of financial statements in accordance with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. American Republic Variable Annuity Account Notes to Financial Statements (continued) 2. Fair Values of Financial Instruments GAAP defines fair value, establishes a framework for measuring fair value and requires disclosures about fair value measurements. Fair value is the price that the Account would receive at the measurement date upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A hierarchal framework has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk; for example, the risk inherent in a particular valuation technique used to measure fair value, including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability based on the best information available in the circumstances. Assets and liabilities measured and reported at fair value are classified and disclosed in one of the following categories: · Level 1 – quoted prices in active markets for identical investments. · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Account’s own assumptions in determining the fair value of investments). The valuation techniques used by the Account to measure fair value during the year ended December 31, 2011, maximized the use of observable inputs and minimized the use of unobservable inputs. The Account’s investments in mutual funds included in the Statements of Assets and Liabilities are measured using quoted market prices in active markets for identical investments, and are therefore considered Level 1. American Republic Variable Annuity Account Notes to Financial Statements (continued) 2. Fair Values of Financial Instruments (continued) Transfers between fair value hierarchy levels are recognized at the beginning of the period in which the transfer occurs.There were no transfers between any levels during the year ended December 31, 2011. 3. Expenses and Related-Party Transactions Mortality and expense risks assumed by the Company are compensated for by a charge equivalent to an annual rate of 1.40% of the total net assets of each division. An annual contract administration charge of $30 is deducted on the last valuation date of each calendar year, upon full withdrawal of a contract’s value or upon commencement of annuity payments if such withdrawal is made or annuity payments commence prior to the last valuation date of the year. A transfer charge of $10 will be imposed on each transfer between divisions of the account in excess of six in any one calendar year. However, the Company has waived this charge until further notice. An early withdrawal charge may be imposed in the event of withdrawal of any portion of the contract value or upon annuitization. The early withdrawal charge is 5% of the amount withdrawn for purchase payments made within five years prior to the date of withdrawal. A withdrawal transaction charge of $10 will be imposed on each withdrawal in excess of three per calendar year. 4. Federal Income Taxes The operations of the Account are included in the federal income tax return of the Company, which is taxed as a life insurance company under the provisions of the Internal Revenue Code (IRC). Under the current provisions of the IRC, the Company does not expect to incur federal income taxes on the earnings of the Account to the extent the earnings are credited under the contracts. Based on this, no charge is currently being made to the Account for federal income taxes. The Company will periodically review the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. American Republic Variable Annuity Account Notes to Financial Statements (continued) 5. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments by division were as follows during the year ended December 31, 2011: Division Cost of Purchases Proceeds From Sales Money Market $7 Intermediate Bond Growth Growth and Income International Growth Balanced Wealth Strategy 6. Changes in Units Outstanding Transactions in units were as follows for each of the years ended December 31: Division Purchased Redeemed Net Decrease Purchased Redeemed Net Decrease Money Market – – Intermediate Bond Growth 43 Growth and Income 31 International Growth 44 Balanced Wealth Strategy – American Republic Variable Annuity Account Notes to Financial Statements (continued) 7. Unit Values The following is a summary of units outstanding, unit values, and net assets at December 31, 2011, 2010, 2009, 2008, and 2007, and investment income ratios, expense ratios, and total return ratios for the years then ended: Ratio of Expenses Net Investment to Average Unit Assets Income Net Total Division Units Value (000s) Ratio (1) Assets (2) Return (3) Money Market 0.01% 1.40% (1.38)% 87 Intermediate Bond Growth – – – Growth and Income – American Republic Variable Annuity Account Notes to Financial Statements (continued) 7. Unit Values (continued) Ratio of Expenses Net Investment to Average Unit Assets Income Net Total Division Units Value (000s) Ratio (1) Assets (2) Return (3) International Growth 2.89% 1.40% (17.02)% Balanced Wealth Strategy These amounts represent the dividends, excluding distributions of capital gains, received by the Division, from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the Division is affected by the timing of the declaration of dividends by the underlying fund in which the Division invests. These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense risk charges, for the period indicated. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. These amounts represent the total return for the period indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in a reduction in the total return presented. American Republic Variable Annuity Account Notes to Financial Statements (continued) 8. Subsequent Events The Separate Account has evaluated the financial statements for subsequent events through the date which the financial statements were issued.During this period, there were no subsequent events requiring recognition or disclosure in the financial statements.
